                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

  TEEL S. STYLES,                              §
                                               §
         Plaintiff,                            §
                                               §
  v.                                           §    Case No. 3:18-cv-00444-M (BT)
                                               §
  WALMART SAM’S CLUB,                          §
                                               §
          Defendant.                           §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
              THE UNITED STATES MAGISTRATE JUDGE
       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated July 30, 2019. The Court has reviewed

the Findings, Conclusions, and Recommendation for plain error. Finding none, the Court accepts

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that Defendant Walmart Sam’s Club’s Motion to

Dismiss (ECF No. 23) is GRANTED.

       SO ORDERED, this 26th day of August, 2019.




                                              1
